Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 9/23/2022.
2.    Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-6, 8, 11-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishna (“Gopala”), U. S. Patent No. 9069607 and Havewala et al. (“Havewala”), U.S. Patent Application Publication No. 2018/0129666.
Regarding Claims 1, 11 and 20, Gopala teaches a computer device, comprising: 
a memory; and at 
least one processor communicatively coupled to the memory, configured to: 
create a per-user location for a first user when installing an application package to an installation location (at user configuration repository), the application package including a plurality of files for an application that are read-only for the first user [col-4 lines: 48-62(creating a per user location via user configuration per application) and col-6 lines: 1-15 (“transmit the user configuration package … for storage by user configuration repository” user configuration repository)]; 
project, via one or more filter drivers, installed package files from the installation location into the per-user location that is mutable for the first user [col-5 lines: 8-25(“migrating an application” to a client system according to per user location created by user configuration) and col-11 lines: 26-42]; 
receive a modification to the plurality of files for the application projected into the per-user location (any runtime modifications such as “any changes deletions, or additions made by virtual application to the file system … recorded in the sandbox” and then “generate a user configuration package based on collected changes” for transmission is received by the configuration repository); 
write at least one modified file into the per-user location [col-5 line: 41 to col-6 line:15 (when “transmit the user configuration package … for storage by the user configuration repository” or update the user configuration)]; and 
load, during execution of the application by the first user from a central location for all users, the at least one modified file (configuration packages 126.sub.1, 126.sub.2) from the per-user location for the first user [col-6 lines: 34-45(“configuration packages 126.sub.1, 126.sub.2 corresponding to the requesting user … are merged into the virtualized execution environment of the base virtual application. As a result, users have all of their customizations in the virtual applications executing in their respective client systems 102', 104' and are thereby provided with the same desktop experience” where customized or modified applications are loaded for execution for client systems 102, 104, respectively)]. Gopala is not clear on the filter driver that is part of an operating system.
In the same field of endeavor, (storage container, a virtualization technology that runs applications under a common operating system), Havewala teaches creating by a filter driver a per user location for a user when installing an application package to an installation location [Para: 0055 (“When viewed from the application, however, this top layer appears to have a complete view of the entire file system state as if it existed locally. This view is an overlay of the top layer modifications and the individual source layers as shown in FIG. 8.” where top level modification implies to per user level) and 0058] and project, via one or more filter driver (file system filter 108) of an operating system [Para: 0023(“file system filter may be part of a file stack of file system 109” where “operating system 1028 includes a file system 109” as described para: 0110)], installed package files from the installation locations into the per user location [Para: 0060 (“in step 816, the merge component may, in response to the application request to access the file, merge the at least partial state of the file stored in the placeholder in the top layer of the file system with the remaining state of the file stored remotely in the one or more source layers to present a single view of the file to the requesting application”)].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gopala’s teachings of project, via one or more filter drivers, installed package files from the installation location into the per-user location that is mutable for the first user with Havewala’s teachings of project, via one or more filter driver of an operating system installed package files from the installation locations into the per user location for the purpose of executing a process inside a container provided by virtual machines instead of using file system features associated with operating system kernel in order to reduce start-up time due to smaller storage of virtual machine [Havewala Para: 0002].
Regarding Claims 2 and 12, Gopala teaches wherein the one or more filter drivers include an isolation filter driver that makes a target directory appear in a source directory for the per-user location (user configuration packages 126), wherein changes to the source directory (based application packages 128) do not affect the target directory [Fig-1B (changes in base application package does not affect the user configuration package because they are completely separate)].
Regarding Claims 3 and 13, Gopala teaches wherein the one or more filter drivers include a virtual namespace filter driver that makes the per-user location for the first user appear in the central location, wherein changes to the central location for the first user affect the per-user location for the first user [col-6 lines: 16-33(“configuration repository 140 stores a different user configuration package for each application and for each user … user configuration 140 retrieves configuration package 126 sub 1 associated with user one” for a virtual application where the virtual application can include virtual driver with name space as described in  col-3 lines: 36-64].
Regarding Claims 4 and 14, Gopala teaches wherein the application modifies one or more of the plurality of files for the application projected into the per-user location when executed for the first user [col-5 lines: 41-52 [col-5 line: 41 to col-6 line: 15(sand box 132 “contains runtime modifications … of application” and then “transmit the user configuration package … for storage by the user configuration repository” or store the modified version to the user configuration)];
Regarding Claims 5 and 15, Gopala teaches wherein the application indicates to load one or more of the plurality of files for the application from: the installation location, the per- user location [Fig-1B (application 130 loading from per user location 126)], or a current location.
Regarding Claims 6 and 16, Gopala teaches wherein the at least one processor is configured to receive the modification from the first user at the central location for all users [col-4 lines: 15-26(server system 106 “having conventional components, such as a processor …” can receive the transmitted user configuration package for storage by the user configuration repository as described in col-6 lines: 1-15)].
Regarding Claims 8 and 18, Gopala teaches wherein the at least one processor is configured to create a per-user location for a second user when registering the application package at the installation location to the second user [Fig-1B (see application package 130 for user 2 at device 104)].

4.	Claims 7, 9-10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopala and Havewala as applied claim 1 above (hereinafter, “Gopala-Havewala”) and Smith et al. (Smith”), U.S. Patent Application Publication No. 2017/0076075.
Regarding Claims 7 and 17, Gopala-Havewala teaches wherein the at least one processor is configured to utilize per-user mutable locations for at least the first user based on availability as set forth above. Gopala-Havewala does not disclose expressly a manifest entry indicating availability of per-user mutable locations.
In the same field of endeavor (e.g., reducing duplicated application data in per user application registry system), Smith teaches a manifest (112) is used in per-user location for an application package to an installation location [Para: 0021(manifest 112 stored in memory) and Fig-1].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gopala-Havewala’s teachings of create a per-user location for a first user when installing an application package to an installation location with Smith’s teachings of a manifest is used in per-user location for an application package to an installation location so that Gopala can read a manifest entry indicating availability of per-user mutable locations for the purpose of having readily available per-user location information in order to reduce latency due to search for available per-user location which will enhance performance. 
Regarding Claim 9-10 and 19, Gopala-Havewala teaches wherein the at least one processor is configured to install an updated application package to the installation location as set forth above and Smith teaches reducing duplication of application data [Gopala, Para: 0002]. These claims further recite various aspects of modified application in per-user location. Gopala-Havewala further teaches that various modifications can be made of their teachings [Havewala, 0119]. One of ordinary skill in the art would modify the teachings of Gopala-Havewala and Smith to reset the application for the first user by deleting the at least one modified file and to reduce duplication of modified file in the application based on design choice for the purpose of reduce waste due to data redundancy in storage and computation time [Smith, Para; 0001].

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187